            Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 1 of 18



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL4086)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HENRY FRANKLIN, on behalf of himself and
others similarly situated,

             Plaintiff,

                                                                 Case No.:
             v.
                                                                CLASS ACTION COMPLAINT

                                                                  JURY TRIAL DEMANDED
WHOLE FOODS MARKET GROUP, INC. and
AMAZON.COM, INC.

                  Defendants.



Plaintiff HENRY FRANKLIN (“Plaintiff Franklin” or “Plaintiff”), individually and on behalf of

all other persons similarly situated, by his undersigned attorneys, pursuant to this Class Action

Complaint against Defendants WHOLE FOODS MARKET GROUP, INC. (“Whole Foods”) and

AMAZON.COM, INC. (“Amazon”) (collectively, “Defendants”), alleges the following:


                                  NATURE OF THE ACTION
       1.         This action seeks to bring a stop to, and to obtain redress for, those harmed by

Defendants’ unlawful and discriminatory criminal history screening policies and practices,

which have been used to deny employment opportunities to otherwise qualified job applicants.

       2.         Plaintiff FRANKLIN brings this lawsuit on his behalf of himself and all others

                                                   1
                Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 2 of 18



similarly situated against Defendants for willful and/or negligent violations of (1) the New York

Human Rights Law (“NYHRL”), N.Y. Exec. Law § 290 et seq., as amended by the Fair Chance

Act, (2) the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101

et seq., and (3) the New York State Fair Credit Reporting Act (“NY FCRA”), N.Y. Gen. Bus.

Law § 380 et seq.

           3.       In mid-April, 2019, Plaintiff Franklin, a resident of Staten Island, NY, sought

employment with the Manhattan delivery service of Whole Foods, a high-end grocery store

chain in New York City and around the country (and wholly owned subsidiary of Amazon) by

filling out an online application.

           4.       The online application stated that Whole Foods would be conducting a

background check as part of the application process and required Plaintiff Franklin to consent

to this.

           5.       Plaintiff Franklin has a criminal history.

           6.       Plaintiff Franklin received a letter from Defendants on or about April 22, 2019

informing him that a criminal background check had been undertaken on him and that Amazon

would make a final employment decision within ten (10) days. See Exhibit A. While the letter

stated that a screening report and a summary of his rights under the Fair Credit Reporting Act

were enclosed, these were actually received only a few days later directly from the screening

agency, Accurate Background, Inc.

           7.       Plaintiff Franklin later received another letter from Amazon dated May 6, 2019.

It was captioned “Adverse Action Letter” and stated that his employment application had been

rejected, in whole or in part, on the basis of information contained in a consumer report (the

criminal background check) provided to Amazon by Accurate Background, Inc. The Adverse



                                                      2
            Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 3 of 18



Action Letter informed Plaintiff Franklin that he had the right to dispute the accuracy of the

information in his background report with Accurate Background, Inc. See Exhibit B.

       8.       Upon information and belief, Plaintiff Franklin was denied employment in

whole or in part on the basis of his criminal record, as there is nothing else in his background

that could have motivated this decision.

       9.       Through their procedures, Defendants violated Plaintiff Franklin’s rights under

the three aforementioned statutes, as detailed below. On behalf of himself and others similarly

situated, Plaintiff seeks statutory damages; exemplary and punitive damages; injunctive and/or

declaratory relief, pre-judgment and post-judgment interest; and reasonable attorneys’ fees,

costs, and expenses for Defendants’ violation of the following laws:

New York Human Rights Law (NYHRL)

       10.      New York Human Rights Law, N.Y. Exec. Law § 290 et seq. restricts the ability

of employers to deny employment on the basis of applicants’ criminal histories:

       It shall be an unlawful discriminatory practice for any person, agency, bureau,
       corporation or association, including the state and any political subdivision thereof,
       to deny any license or employment to any individual by reason of his or her having
       been convicted of one or more criminal offenses, or by reason of a finding of a lack
       of “good moral character” which is based upon his or her having been convicted of
       one or more criminal offenses, when such denial is in violation of the provisions of
       article twenty-three-A of the correction law.

N.Y. Exec. Law § 296

       11.      Article 23-A of the Corrections Law, which NYHRL incorporates, prohibits

employers from denying employment to an applicant when this denial “is based upon the fact

that the individual has previously been convicted of one or more criminal offenses, unless” the

employer can show “a direct relationship” between the conviction(s) and the job or “an

unreasonable risk to property or to the safety or welfare of specific individuals or the general



                                                 3
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 4 of 18



public.” N.Y. Corr. Law § 752.

       12.     To determine whether such a direct relationship and unreasonable risk exist,

Article 23-A requires employers to consider the following eight factors before taking any

adverse action on the basis of a job applicant’s criminal record:

             (a) The public policy of this state, as expressed in this act, to encourage the
                 licensure and employment of persons previously convicted of one or more
                 criminal offenses.

             (b) The specific duties and responsibilities necessarily related to the license
                 or employment sought or held by the person.

             (c) The bearing, if any, the criminal offense or offenses for which the person
                 was previously convicted will have on his fitness or ability to perform one
                 or more such duties or responsibilities.

             (d) The time which has elapsed since the occurrence of the criminal offense
                 or offenses.

             (e) The age of the person at the time of occurrence of the criminal offense or
                 offenses.

             (f) The seriousness of the offense or offenses.

             (f) Any information produced by the person, or produced on his behalf, in
                 regard to his rehabilitation and good conduct.

             (g) The legitimate interest of the public agency or private employer in
                 protecting property, and the safety and welfare of specific individuals or
                 the general public.

 N.Y. Correct. Law § 753.

       13.     Article 23-A furthermore requires employers to explain their reasoning to

applicants who are denied employment. Those “previously convicted of one or more criminal

offenses” must be permitted to request a written explanation for the employer’s denial of

employment, which the employer is required to provide within 30 days of the request. N.Y.

Corr. Law § 754.


                                                 4
          Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 5 of 18



        14.        The NYHRL provides for a private cause of action for job applicants harmed by

unlawful discriminatory practices on the basis of a criminal history, including punitive damages

and civil fines:

        Any person claiming to be aggrieved by an unlawful discriminatory practice shall
        have a cause of action in any court of appropriate jurisdiction for damages,
        including, in cases of employment discrimination related to private employers and
        housing discrimination only, punitive damages, and such other remedies as may be
        appropriate, including any civil fines and penalties provided in subdivision four of
        this section, unless such person had filed a complaint hereunder or with any local
        commission on human rights, or with the superintendent pursuant to the provisions
        of section two hundred ninety-six-a of this chapter, provided that, where the
        division has dismissed such complaint on the grounds of administrative
        convenience, on the grounds of untimeliness, or on the grounds that the election of
        remedies is annulled, such person shall maintain all rights to bring suit as if no
        complaint had been filed with the division.

N.Y. Exec. Law § 297

        15.        Defendant violated the New York Human Rights Law when it denied

employment to Plaintiff Franklin without undertaking an Article 23 analysis and without

affording Plaintiff Franklin an opportunity to request and then respond to that analysis.

Defendants’ May 6, 2019 Adverse Action Letter denying Plaintiff Franklin employment with

Defendants informed him of his right to dispute the accuracy of the Accurate Background

report. But it contained no mention of his right to see and then respond to Defendants’ Article

23-A analysis.

New York City Human Rights Law (As Amended by the Fair Chance Act)

        16.        New York City has also long supported the protections provided by Article 23-

A. The New York City Human Rights Law (NYCHRL) states that no employer may “deny

employment to any person” based on a criminal conviction “when such denial or adverse action

is in violation of the provisions of article twenty-three-a of the correction law.” N.Y.C. Admin.

Code § 8-107(10).


                                                   5
          Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 6 of 18



       17.     New York City has found that “there is no greater danger to the health, morals,

safety and welfare of the city and its inhabitants than the existence of groups prejudiced against

one another and antagonistic to each other because of their actual or perceived differences,

including those based on . . . conviction or arrest record.” N.Y.C. Admin. Code § 8-101.

Overbroad and/or arbitrary bans on hiring because of conviction histories undermine and violate

New York City’s clearly articulated policy. Such acts of discrimination “menace the institutions

and foundation of a free democratic state.” N.Y.C. Admin. Code § 8-101.

       18.     However, in 2015, New York City determined that Article 23-A standing alone

was inadequate to its ends, given that discrimination on the basis of criminal background “still

occurred when applicants were asked about their records before completing the hiring process

because many employers were not weighing the factors laid out in Article 23-A.” NYC

Commission on Human Rights Legal Enforcement Guidance on the Fair Chance Act, Local

Law No. 63 (2015) (“Fair Chance Guidance”) at 2.

       19.     Accordingly, New York City supplemented Article 23-A protections by enacting

the Fair Chance Act on October 27, 2015, which “make[s] it an unlawful discriminatory practice

for most employers, labor organizations, and employment agencies to inquire about or consider

the criminal history of job applicants until after extending conditional offers of employment.”

Fair Chance Guidance at 1.

       20.     The Fair Chance Act specifies the following procedures for inquiring into

criminal backgrounds:

                (b) After extending an applicant a conditional offer of employment, an
                employer . . . may inquire about the applicant’s arrest or conviction record
                if before taking any adverse employment action based on such inquiry,
                the employer, employment agency or agent thereof

                        (i) provides a written copy of the inquiry to the applicant in a


                                                 6
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 7 of 18



                        manner to be determined by the commission;

                        (ii) performs an analysis of the applicant under article twenty-
                        three-a of the correction law and provides a written copy of such
                        analysis to the applicant in a manner determined by the
                        commission, which shall include but not be limited to supporting
                        documents that formed the basis for an adverse action based on
                        such analysis and the employer’s . . . reasons for taking any
                        adverse action against such applicant; and

                        (iii) after giving the applicant the inquiry and analysis in writing
                        pursuant to subparagraphs (i) and (ii) of this paragraph, allow the
                        applicant a reasonable time to respond, which shall be no less than
                        three business days and during this time, holds the position open
                        for the applicant.

 N.Y.C. Admin Code § 8-107(11-a)(b).

       21.     Defendants violated the Fair Chance Act by inquiring into, and then taking

adverse action on the basis of, Plaintiff Franklin’s criminal history before making a conditional

offer of employment. Not only was this criminal history inquiry legally premature, Defendants

then failed to undertake an Article 23-A analysis, provide the results to Plaintiff Franklin, and

then afford Plaintiff Franklin an opportunity to respond to them.

       22.     Defendants’ April 22, 2019 letter informed Plaintiff that a background check had

been undertaken on him. But no conditional offer of employment had been extended at that

point, making the background check unlawful. Indeed, Defendant had already violated the Fair

Chance Act when it required Plaintiff Franklin to consent to a background check as part of his

application.

       23.     Defendants violated the Fair Chance Act again through their May 6, 2019

Adverse Action Letter informing Plaintiff that his application for employment had been denied,

as employers may not deny employment on the basis of a criminal history without first

providing an applicant with their Article 23-A analysis and an invitation to respond to it. At no



                                                 7
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 8 of 18



point did Defendants do this.

       24.     Defendants have acted consciously in breaching their known duties and

depriving Plaintiff and other Class member job applicants of their rights under the NYCHRL.

       25.     The ability to find employment is an essential aspect of reentering society for

people with criminal histories. Recidivism declines when those individuals have viable

employment prospects and other stabilizing resources in their communities. Defendants’ policy

of discriminating against individuals with criminal records frustrates such public policy

objectives.

New York Fair Credit Reporting Act (NY FCRA)

       26.     The NY FCRA requires that:

        When a consumer reporting agency provides a consumer report that contains
        criminal conviction information, permitted by paragraph one of subdivision (a)
        of section three hundred eighty-j of this article, to a user, the person, firm,
        corporation or other entity requesting such report shall provide the subject of such
        report a printed or electronic copy of article twenty-three-A of the correction law
        governing the licensure and employment of persons previously convicted of one
        or more criminal offenses.

 N.Y. Gen. Bus. Law § 380-g(d).

       27.     Defendants violated the NY FCRA when they relied on a consumer report

without providing Plaintiff Franklin with printed or electronic copy of Article 23-A.

       28.     Upon information and belief, Defendants have routinely and systematically

failed to provide other job applicant Class members with a copy of Article 23-A of the

Correction Law after receiving a consumer report from a consumer reporting agency.

       29.     This has caused Plaintiff and other job applicants concrete harm because it has

denied them an opportunity to learn of their rights under Article 23-A of the Correction Law

and created the risk of future harm.



                                                 8
          Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 9 of 18



       30.     Defendants’ failure to provide Plaintiff and other job applicants with a copy of

Article 23-A of the Correction law denied them information about their legal right to be free

from discrimination and about their remedies for that discrimination once it had occurred.

       31.     Defendants’ failure to provide this information also created the risk that Plaintiff

and other job applicants would fail to seek to vindicate their right to be free from discrimination.

       32.     Given that the time for an individual to bring a claim against Defendants through

the New York City Commission on Human Rights (“NYCCHR”) is only one year, as many

Class Members have had their choice of venues diminished through Defendants’ actions,

causing further concrete harm. See N.Y.C. Admin. Code § 8-109(e) (stating that commission

lacks jurisdiction over complaints “filed more than one year after the alleged unlawful

discriminatory practice or act of discriminatory harassment or violence . . . occurred”); N.Y.

Corr. Law § 755(2) (explaining that claims can be brought against private employers, inter alia,

through NYCCHR),

       33.     Defendants’ violation of the NY FCRA frustrates New York’s public policy of

increasing the employment of persons with criminal convictions. See N.Y. Corr. Law §

753(1)(a).

       34.     The harms suffered by Plaintiff and other job applicants are the precise harms

that the New York Legislature enacted section 380-g to prevent. See L. 2008, c. 465, § 2, eff.

Feb. 1, 2009 (enactment of provision was to “ensure that employers and prospective employees

are informed about the mandates of Article 23-A of the correction law” because that information

“will help to avoid illegal discrimination against persons with a criminal conviction”).

                                  JURISDICTION AND VENUE
       35.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

this is a class action as defined by 28 U.S.C § 1332(d)(1)(B), whereby: (i) the proposed class

                                                  9
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 10 of 18



consists of over 100 class members, (ii) a member of the putative class is a citizen of a different

state than Defendants, and (iii) the amount in controversy exceeds the sum or value of

$5,000,000, excluding interest and costs.

       36.     The Court has personal jurisdiction over Defendants engaged in the

wrongdoings alleged in this Complaint throughout the United States, including in New York

State; Defendants are authorized to do business in New York State; and Defendants have

sufficient minimum contacts with New York and/or otherwise have intentionally availed

themselves of the markets in New York State, thereby rendering the exercise of jurisdiction by

the Court permissible under traditional notions of fair play and substantial justice. Defendants’

activity within New York State are substantial and not isolated.

       37.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and omissions giving rise to the claims alleged herein occurred in

this District. Plaintiff was seeking employment in Manhattan and was denied employment in

Manhattan.

       38.     Contemporaneously with the filing of this Complaint, Plaintiff will mail a copy

of the Complaint to the New York City Commission of Human Rights and the Office of the

Corporation Counsel of the City of New York, thereby satisfying the notice requirements of

Section 8-502 of the New York City Administrative Code.

                                                 PARTIES

 Plaintiff Henry Franklin
       39.     Plaintiff Franklin is a citizen of New York and a resident of Richmond County,

where he applied online for employment a Whole Foods (in Manhattan) and where he received

Defendants’ communications.



                                                 10
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 11 of 18



Defendants
       40.     Amazon.com, Inc., is a Delaware corporation with its principal place of business

at 410 Terry Ave N., Seattle, Washington, 98109. Its address for service of process is

Corporation Service Company, 80 State Street, Albany, NY 12207.

       41.     Whole Foods Market Group, Inc. is a Delaware corporation and a wholly owned

subsidiary of Amazon.com, Inc. Its principal place of business is 550 Bowie Street, Austin,

Texas, 78703. Its address for service of process is CT Corporation System, 28 Liberty St., New

York, NY 10005.


                               CLASS ACTION ALLEGATIONS

       42.     Plaintiff Franklin brings this case as a proposed Class action pursuant to Federal

Rule of Civil Procedure 23 (“Rule”) on behalf of himself each of the following three classes of

persons (collectively, the “Classes”):

       43.     The NYHRL Class, defined as:

        All individuals in New York State who, during the applicable three-year
        limitations period, were denied employment based in whole or in part on criminal
        offense information contained in a consumer report without Defendants
            (a) performing a complete New York Correction Law Article 23-A analysis,
                or
            (b) affording the applicant an opportunity to request and respond to the
                Article 23-A analysis


       44.     The NYCHRL Class, defined as:

        All individuals in New York City who, during the applicable three-year
        limitations period, were denied employment based in whole or in part on criminal
        offense information contained in a consumer report without Defendants
            (a) extending a conditional offer of employment to the applicant prior to
                undertaking a criminal background check or prior to requesting the
                individual’s consent to a background check, or
            (b) first providing the applicant with Defendant’s Article 23-A analysis and
                allowing the applicant a reasonable period of time to respond to it.


                                                11
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 12 of 18



       45.     The NY FCRA Class, defined as:

        All individuals in New York State who, during the applicable two-year statute of
        limitations period, had consumer reports requested about them by Defendants but
        were not provided with a copy of article twenty-three-A of the correction law.

       46.     These three classes are collectively referred to as “the Classes.” Members of one

or more of these three Classes are collectively referred to as “Class Members.”

       47.     Plaintiff reserves the right to amend the foregoing class definitions based on

information learned in the course of litigating this case.

       48.     Class Members are so numerous that joinder of all members is impracticable.

The precise number of Class Members is uniquely within Defendants’ possession, and Class

Members may be notified of the pendency of this action by published and/or mailed notice.

       49.     There are questions of law and fact common to Class Members, and these

questions predominate over any questions affecting only individual members. Common legal

and factual questions include, among others:

        (a)     Whether Defendants violated the NYHRL by denying employment to
                Plaintiff and the NYHRL Class on the basis of a criminal record without
                undertaking an Article 23-A analysis or allowing Plaintiff and Class
                Members to request and respond to that analysis;

        (b)     whether Defendants violated the NYCHRL by undertaking a background
                check on Plaintiff and the NYCHRL Class, or requesting their permission
                to undertake a background check, before extending to them a conditional
                offer of employment;

        (c)     whether Defendants violated the NYCHRL by denying employment to
                Plaintiff and the NYCHRL Class without first providing them with an
                Article 23-A analysis and inviting them to respond to it;

        (d)     whether Defendants violated the NY FCRA by failing to provide Plaintiff
                and the NY FCRA Class with a copy of Article 23-A of the Correction
                Law, in violation of N.Y. Gen. Bus. Law § 380-g(d);

        (e)     whether Defendants were willful in their noncompliance with the
                requirements of the NYHRL, NYCHRL, and NY FCRA;

                                                 12
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 13 of 18




        (f)     whether statutory damages, compensatory damages, exemplary damages
                and punitive damages for Class Members are warranted; and

        (g)     whether a declaratory judgement and/or injunctive relief is warranted
                regarding Defendants’ policies and practices.

       50.     Plaintiff’s claims are typical of the claims of the classes he seeks to represent.

Upon information and belief, it is Defendants’ standard practice to take adverse actions against

applicants without properly considering the factors laid out in the Correction Law, following

the procedures laid out in the NYCHRL as amended by the Fair Chance Act, or the notice

requirements of the NY FCRA. Plaintiff is entitled to relief under the same causes of action as

other Class Members.

       51.     Plaintiff will fairly and adequately represent and protect the interests of Class

Members because his interests coincide with, and are not antagonistic to, the interests of the

Class Members. Plaintiff has retained Counsel who are competent and experienced in complex

class actions. There is no conflict between Plaintiff and the Class Members.

       52.     Class certification is appropriate under Rule 23(b)(2) because Defendants have

acted and/or refused to act on grounds generally applicable to the Class, making appropriate

declaratory and injunctive relief with respect to Plaintiff and the Classes as a whole (or as to a

specific subset of issues). The Class Members are entitled to declaratory and injunctive relief

to end Defendants’ common, uniform, unfair, and discriminatory policies and practices.

       53.     Class certification is also appropriate under Rule 23(b)(3) because common

questions of fact and law predominate over any questions affecting only individual Class

Members. For example, Defendants have maintained a common policy of taking adverse action

without first properly considering the mandatory factors laid out in the Correction Law or

otherwise following relevant provisions of the NYCHRL (including the Fair Chance Act).

                                                 13
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 14 of 18



       54.     Moreover, a class action is superior to other available methods for the fair and

efficient adjudication of this litigation. Class Members have been damaged and are entitled to

recovery as a result of Defendants’ uniform policies and practices. The amount of each Class

Member’s individual claim is small compared to the expense and burden of individual

prosecution of this litigation. A class action will allow more individuals to obtain relief, given

the high cost of bringing individual actions, while also saving judicial resources.


                                     CAUSES OF ACTION

                                         FIRST COUNT

                  VIOLATIONS OF NEW YORK HUMAN RIGHTS LAW
                            (N.Y. Exec. Law § 290 et seq)

               Brought by Plaintiff on Behalf of Himself and the NYHRL Class

       55.     Plaintiff, on behalf of himself and the NYHRL Class incorporates the preceding

paragraphs and alleges as follows:

       56.     Defendants denied employment to Plaintiff and the NYHRL Class based in

whole or in part on the criminal history information contained within their consumer reports

and/or aided and abetted those denials of employment.

       57.     Before denying employment to Plaintiff and the NYHRL Class, Defendants

failed to conduct a proper inquiry into the factors outlined in Article 23-A of the Correction

Law, in violation of N.Y. Exec. Law § 296. Having failed to do this, Defendants also failed to

inform Plaintiff and other Class Members of their right to request a copy of and respond to the

Article 23-A analysis explaining the grounds for denying them employment.

       58.     As a result of Defendants actions and omissions, Plaintiff and the NYHRL Class

have been deprived of their rights and have lost employment opportunities, earnings and other


                                                 14
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 15 of 18



employment benefits.

       59.     In addition to damages, Plaintiff and the NYHRL Class seek injunctive and

declaratory relief to correct Defendants’ discriminatory policies and practices.

                                       SECOND COUNT

              VIOLATIONS OF NEW YORK CITY HUMAN RIGHTS LAW
                N.Y.C. Admin. Code. § 8-101 et seq., § 8-107(11-a)(b)(i)-(iii)

               Brought by Plaintiff on Behalf of Himself and the NYCHRL Class

       60.     Plaintiff, on behalf of himself and the NYCHRL Class, incorporates the

preceding paragraphs and alleges as follows:

       61.     Defendants denied employment to Plaintiff and the NYCHRL Class based in

whole or in part on the criminal history information contained within their consumer reports.

       62.     Defendant violated the NYCHRL when it undertook background checks on

Plaintiff and the NYCHRL Class (and requested their consent to such) before extending to them

a conditional offer of employment.

       63.     Defendant further violated the NYCHRL when it denied employment to Plaintiff

and the NYCHRL Class without:

             a. providing a written copy of any Article 23-A analyses conducted on
                applicants as required by N.Y.C. Admin Code § 8-107(11-a)(b)(ii); and

             b. allowing applicants a reasonable amount of time, not less than three days,
                to respond to the inquiries and analyses, and hold the job open during that
                time, as required by N.Y.C. Admin Code § 8-107(11-a)(b)(iii).

       64.     Each of these failures by Defendants establishes a separate cause of action and

injured Plaintiff and the NYCHRL Class.

       65.     As a result of all the foregoing failures, Plaintiff and the NYCHRL Class have

lost employment opportunities, earnings and other employment benefits.


                                                15
           Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 16 of 18



          66.    In addition to damages, Plaintiff and the NYCHRL Class seek injunctive and

declaratory relief to correct Defendants’ discriminatory policies and practices.

                                          THIRD COUNT

                VIOLATIONS OF NEW YORK FAIR CREDIT REPORTING ACT
                             (N.Y. Gen. Bus. Law § 380-g(d))

                 Brought by Plaintiff on Behalf of Himself and the NY FCRA Class

          67.    Plaintiff, on behalf of himself and the NY FCRA Class, incorporates the

preceding paragraphs and alleges as follows:

          68.    Defendants violated the NY FCRA by procuring consumer reports from Plaintiff

and the NY FCRA Class without providing them with copies of Article 23-A of the Correction

Law.

          69.    Defendants’ policy caused concrete injury (including the risk of harm) to

Plaintiff and the NY FCRA Class, including because they could not learn of their rights under

Article 23-A.

          70.    Defendants acted willfully and in knowing or reckless disregard of their

obligations and the rights of Plaintiff and the NY FCRA Class.

          71.    Defendants’ willful conduct is reflected by, among other things, the fact that it

violated a clear statutory mandate set forth in N.Y. Gen. Bus. Law § 380-g(d).

          72.    As a result of Defendants’ actions, Plaintiff and the NY FCRA Class have been

deprived of their consumer rights, prevented from timely and effectively contesting the adverse

action.

          73.    Defendants’ willful and/or negligent conduct makes them liable for actual

damages, punitive damages, and attorneys’ fees and costs, in an amount to be determined by

the Court pursuant to N.Y. Gen. Bus. Law § 380-l and N.Y. Gen. Bus. Law § 380-m.

                                                  16
Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 17 of 18



                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff and Class Members pray for relief as follows:

      (a)    Certification of the case as a class action on behalf of the
             proposed classes;

      (b)    Designation of Plaintiff Franklin as representative of Class Members for
             all three Classes;

      (c)    Designation of Plaintiff’s counsel of record as Class Counsel for all three
             Classes;

      (d)    Injunctive and/or declaratory relief to correct
             Defendants’ discriminatory policies and practices;

      (e)    An award of all applicable compensatory and statutory damages
             for violations of the NYHRL, NYCHRL, and NY FCRA;

      (f)    An award of all applicable punitive damages for all violations of
             the NYHRL, NYCHRL, and NY FCRA found to be willful;

      (g)    An award of costs incurred herein, including reasonable attorneys’
             fees to the extent allowable by law;

      (h)    Pre-judgment and post-judgment interest, as provided by law;

      (i)    Payment of a reasonable service award to Plaintiff Franklin, in
             recognition of the services he has rendered and will continue to
             render to Class Members, and the risks he has taken and will take;
             and

      (j)    Such other and further legal and equitable relief as this Court
             deems necessary, just and proper.




                                      17
         Case 1:20-cv-04935-VEC Document 1 Filed 06/26/20 Page 18 of 18




                            DEMAND FOR TRIAL BY JURY
           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

themselves and all others similarly situated, demand a trial by jury on all questions of fact raised

by the Complaint.




Dated: June 26, 2020

                                              Respectfully submitted,

                                              LEE LITIGATION GROUP, PLLC

                                              /s/ C.K. Lee
                                              By: C.K. Lee, Esq.

                                              C.K. Lee (CL 4086)
                                              Anne Seelig (AS 3976)
                                              30 East 39th Street, Second Floor
                                              New York, NY 10016
                                              Tel.: 212-465-1188
                                              Fax: 212-465-1181

                                              Attorneys for Plaintiff and the Classes




                                                 18
